UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:November 30, 2013 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Bridgehampton Value Strategies Fund Class C (BVSCX) Class I (BVSFX) Semi-Annual Report November 30, 2013 Bridgehampton Value Strategies Fund A series of the Investment Managers Series Trust Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Statement of Cash Flows 12 Financial Highlights 13 Notes to Financial Statements 15 Supplemental Information 23 Expense Example 25 This report and the financial statements contained herein are provided for the general information of the shareholders of the Bridgehampton Value Strategies Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.bridgehamptonfunds.com Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS As of November 30, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 31.3% BASIC MATERIALS – 6.9% B2Gold Corp.* $ Endeavour Mining Corp.* Endeavour Mining Corp. * Freeport-McMoRan Copper & Gold, Inc. Ur-Energy, Inc.* COMMUNICATIONS – 1.3% Inuvo, Inc.* CONSUMER, CYCLICAL – 3.5% General Motors Co.* CONSUMER, NON-CYCLICAL – 3.9% Apollo Education Group, Inc. - Class A* Corinthian Colleges, Inc.* Hudson Global, Inc.* ENERGY – 3.7% Apache Corp. Gulf Coast Ultra Deep Royalty Trust* Hallador Energy Co. INDUSTRIAL – 0.6% National Presto Industries, Inc. TECHNOLOGY – 11.4% BlackBerry Ltd.* GSE Systems, Inc.* Imation Corp.* Integrated Silicon Solution, Inc.* Magnachip Semiconductor Corp.* Tessera Technologies, Inc. TOTAL COMMON STOCKS (Cost $11,234,505) 1 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS – 55.7% BASIC MATERIALS – 2.1% $ Stillwater Mining Co. 1.750%, 10/15/20322,3 $ COMMUNICATIONS – 2.1% NII Capital Corp. 10.000%, 8/15/20161,3 CONSUMER, CYCLICAL – 12.7% Caesars Entertainment Operating Co., Inc. 11.250%, 6/1/20171,3 Hawaiian Holdings, Inc. 5.000%, 3/15/20161,2 JC Penney Corp., Inc. 7.650%, 8/15/20161 Tesla Motors, Inc. 1.500%, 6/1/20181,2 CONSUMER, NON-CYCLICAL – 9.3% Bunge Ltd. Finance Corp. 4.100%, 3/15/20161 Medicines Co. 1.375%, 6/1/20172 Teleflex, Inc. 3.875%, 8/1/20172 Volcano Corp. 1.750%, 12/1/20172 ENERGY – 2.1% Alpha Natural Resources, Inc. 2.375%, 4/15/20151,2 W&T Offshore, Inc. 8.500%, 6/15/20191,3 FINANCIAL – 7.9% Ally Financial, Inc. 3.250%, 9/15/20161,3 Goldman Sachs Capital II 4.000%, 12/1/20491,3,4 JPMorgan Chase & Co. 5.150%, 12/29/20493,4 2 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) FINANCIAL (Continued) $ Prospect Capital Corp. 4.000%, 11/15/20173 $ Prudential Financial, Inc. 5.625%, 6/15/20433,4 Wachovia Capital Trust III 5.570%, 3/29/20493,4 INDUSTRIAL – 5.6% RTI International Metals, Inc. 1.625%, 10/15/20191,2 TTM Technologies, Inc. 3.250%, 5/15/20151,2 TECHNOLOGY – 13.9% Cadence Design Systems, Inc. 1.500%, 12/15/20131,2 GT Advanced Technologies, Inc. 3.000%, 10/1/20171,2 Nuance Communications, Inc. 2.750%, 8/15/20272,3 SunEdison, Inc. 7.750%, 4/1/20193 Take-Two Interactive Software, Inc. 1.750%, 12/1/20161,2 TOTAL CORPORATE BONDS (Cost $20,033,995) Number of Shares EXCHANGE-TRADED FUNDS – 1.8% SPDR Gold Shares*1 TOTAL EXCHANGE-TRADED FUNDS (Cost $829,093) MUTUAL FUNDS – 5.3% BlackRock Senior High Income Fund Cohen & Steers REIT and Preferred Income Fund Credit Suisse Asset Management Income Fund Helios Advantage Income Fund Helios Multi-Sector High Income Fund PIMCO Dynamic Credit Income Fund 3 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) Number of Shares Value MUTUAL FUNDS (Continued) Western Asset Income Fund $ TOTAL MUTUAL FUNDS (Cost $1,998,053) PREFERRED STOCKS – 2.8% FINANCIAL – 2.8% Citigroup, Inc.3,4 SLM Corp.3,4 TOTAL PREFERRED STOCKS (Cost $1,009,733) Number of Contracts PURCHASED OPTIONS CONTRACTS – 0.5% CALL OPTIONS – 0.2% Blackberry Ltd. Exercise Price: $7.00, Expiration Date: December 21, 2013* Exercise Price: $10.00, Expiration Date: December 21, 2013* Exercise Price: $13.00, Expiration Date: January 18, 2014* 14 Exercise Price: $10.00, Expiration Date: June 21, 2014* Caterpillar, Inc. Exercise Price: $90.00, Expiration Date: January 18, 2014* Exercise Price: $90.00, Expiration Date: May 17, 2014* Corinthian Colleges, Inc Exercise Price: $2.50, Expiration Date: January 18, 2014 Crocs, Inc. Exercise Price: $15.00, Expiration Date: January 18, 2014 Freeport-McMoran Copper & Gold, Inc. Exercise Price: $40.00, Expiration Date: May 17, 2014 NII Holdings, Inc. Exercise Price: $9.00., Expiration Date: December 21, 2013* Exercise Price: $10.00, Expiration Date: December 21, 2013* Exercise Price: $9.00, Expiration Date: January 18, 2014* Exercise Price: $8.00, Expiration Date: March 22, 2014* Exercise Price: $10.00, Expiration Date: March 22, 2014* PUT OPTIONS – 0.3% Apollo Education Group, Inc. Exercise Price: $25.00, Expiration Date: January 18, 2014 4 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS (Continued) PUT OPTIONS (Continued) Quiksilver, Inc. Exercise Price: $10.00, Expiration Date: January 17, 2015 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $741,989) Number of Shares WARRANTS – 0.0% INUV, Inc. Exercise Price: $2.20, Expiration Date: June 21, 2016 Magnum Hunter Resources Corp. Exercise Price: $8.50, Expiration Date: April 15, 2016 40 TOTAL WARRANTS (Cost $—) SHORT-TERM INVESTMENTS – 6.1% Federated Treasury Obligations Fund, 0.010%5 TOTAL SHORT-TERM INVESTMENTS (Cost $2,291,204) TOTAL INVESTMENTS – 103.5% (Cost $38,138,572) Liabilities in Excess of Other Assets – (3.5)% ) TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (40.0)% COMMON STOCKS – (19.6)% BASIC MATERIALS – (1.2)% ) Stillwater Mining Co.* ) CONSUMER, CYCLICAL – (6.8)% ) Hawaiian Holdings, Inc.* ) ) J.C. Penney Co., Inc.* ) ) Tesla Motors, Inc.* ) ) CONSUMER, NON-CYCLICAL – (4.6)% ) Medicines Co.* ) ) Teleflex, Inc. ) ) Volcano Corp.* ) ) 5 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) Number of Shares Value SECURITIES SOLD SHORT (Continued) COMMON STOCKS (Continued) INDUSTRIAL – (1.9)% ) RTI International Metals, Inc.* $ ) ) TTM Technologies, Inc.* ) ) TECHNOLOGY – (5.1)% ) GT Advanced Technologies, Inc.* ) ) Take-Two Interactive Software, Inc.* ) ) TOTAL COMMON STOCKS (Proceeds $6,731,138) ) EXCHANGE-TRADED FUNDS – (15.3)% ) First Trust Consumer Discretionary AlphaDEX Fund ) ) iShares Core S&P Small-Cap ETF ) ) iShares PHLX Semiconductor ETF ) ) iShares Russell 1000 Growth ETF ) ) iShares Russell 1000 Value ETF ) ) iShares U.S. Energy ETF ) ) iShares U.S. Technology ETF ) ) iShares U.S. Telecommunications ETF ) ) SPDR S&P rust ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $5,624,509) ) Principal Amount U.S. TREASURY SECURITIES – (5.1)% United States Treasury Note $ ) 1.750%, 5/15/2022 ) ) 2.500%, 8/15/2023 ) TOTAL U.S. TREASURY SECURITIES (Proceeds $1,989,163) ) TOTAL SECURITIES SOLD SHORT (Proceeds $14,344,810) $ ) 6 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of November 30, 2013 (Unaudited) ETF – Exchange-Traded Funds REIT – Real Estate Investment Trust * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short. 2 Convertible security. 3 Callable. 4 Variable, floating or step rate security. 5 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 7 Bridgehampton Value Strategies Fund SUMMARY OF INVESTMENTS As of November 30, 2013 (Unaudited) Security Type/Sector Percent of Total Net Assets Corporate Bonds Technology 13.9% Consumer, Cyclical 12.7% Consumer, Non-cyclical 9.3% Financial 7.9% Industrial 5.6% Basic Materials 2.1% Communications 2.1% Energy 2.1% Total Corporate Bonds 55.7% Common Stocks Technology 11.4% Basic Materials 6.9% Consumer, Non-cyclical 3.9% Energy 3.7% Consumer, Cyclical 3.5% Communications 1.3% Industrial 0.6% Total Common Stocks 31.3% Short-Term Investments 6.1% Mutual Funds 5.3% Preferred Stocks Financial 2.8% Total Preferred Stocks 2.8% Exchange-Traded Funds 1.8% Purchased Options Contracts 0.5% Warrants 0.0% Total Investments 103.5% Liabilities in Excess of Other Assets (3.5)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 8 Bridgehampton Value Strategies Fund STATEMENT OF ASSETS AND LIABILITIES As of November 30, 2013 (Unaudited) Assets: Investments, at value (cost $37,396,583) $ Purchased options contracts, at value (cost $741,989) Segregated cash at broker Receivables: Investment securities sold Dividends and interest Fund shares sold Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $14,344,810) Foreign currency (proceeds $32,099) Payables: Investment securities purchased Fund shares redeemed Advisory fees Distribution fees - Class C (Note 7) Interest expense Auditing fees Dividends and interest on securities sold short Transfer agent fees and expenses Administration fees Fund accounting fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses 81 Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital(par value of $0.01 per share with unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on foreign currency transactions, investments, purchased options contracts, securities sold short and written options contracts Net unrealized appreciation (depreciation) on: Foreign currency translations Investments Purchased options contracts ) Securities sold short ) Net Assets $ Class C Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering and redemption price per share1 $ Class I Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering and redemption price per share $ 1 A Contigent Deferred Sales Charge of 1% will be imposed on any shares sold within 12 months of the date of purchase. See accompanying Notes to Financial Statements. 9 Bridgehampton Value Strategies Fund STATEMENT OF OPERATIONS For the Six Months Ended November 30, 2013 (Unaduited) Investment Income: Interest $ Dividends Total investment income Expenses: Advisory fee Interest expense Dividends and interest on securities sold short Transfer agent fees and expenses Fund accounting fees Administration fees Registration fees Legal fees Auditing fees Custody fees Shareholder reporting fees Miscellaneous Chief Compliance Officer fees Offering costs Distribution fees - Class C (Note 7) Trustees' fees and expenses Insurance expense Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Foreign Currency, Investments, Purchased Options Contracts, Securities Sold Short and Written Options Contracts: Net realized gain (loss) on: Foreign currency transactions ) Investments Purchased options contracts ) Securities sold short ) Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Foreign currency translations Investments ) Purchased options contracts ) Securities sold short ) Net change in unrealized appreciation/depreciation ) Net realized and unrealized loss on foreign currency, investments, purchased options contracts, securities sold short and written options contracts ) Net Decrease in Net Assets from Operations $ ) See accompanying Notes to Financial Statements. 10 Bridgehampton Value Strategies Fund STATEMENTS OF CHANGES IN NET ASSETS For the Period June 1, 2013 through November 30, 2013 (Unaudited) For the Period June 29, 2012* through May 31, 2013 Increase (Decrease) in Net Asset from: Operations: Net investment loss $ ) $ ) Net realized gain on investments, foreign currency transactions, investments, purchased options contracts, securities sold short, and written options contracts Net change in unrealized appreciation/depreciation on foreign currency translations, investments, purchased options contracts, and securities sold short ) Net increase (decrease)in net assets resulting from operations ) Distributions to Shareholders: From net investment income: Class C - - Class I - ) From net realized gain: Class C - - Class I - ) Total distributions to shareholders - ) Capital Transactions: Net proceeds from shares sold: Class C - Class I Class I capital issued in connection with reorganization of a private fund (Note 1) - Reinvestment of distributions: Class C - - Class I - Cost of shares redeemed1 Class C - - Class I1 ) ) Net increase in net assets from capital transactions Total increase (decrease) in net assets ) Net Assets: Beginning of period - End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Class C - Class I Class I shares issued in connection with reorganization of a private fund (Note 1) - Shares reinvested: Class C - - Class I - Shares redeemed: Class C - - Class I ) ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $603 and $373 respectively. See accompanying Notes to Financial Statements. 11 Bridgehampton Value Strategies Fund STATEMENT OF CASH FLOWS For the Six Months Ended November 30, 2013 (Unaduited) Decrease in Cash: Cash flows provided by (used for) operating activities: Net increase (decrease)in net assets resulting from operations $ ) Adjustments to reconcile net increase in net assets from operations to net cash used for operating activities: Purchase of investment securities ) Proceeds from sale of investment securities Proceeds from short sale Closed short transactions ) Purchase of short-term investment, net Amortization Increase in segregated cash at broker ) Increase in receivables for investment securities sold ) Increase in dividends and interest receivables ) Decrease in other assets Increase in payables for securities purchased Decrease in short foreign currency ) Increase in dividends and interest on securities sold short payables Increase in interest expense payable Increase in accrued expenses 93 Net realized gain on investments ) Net change in unrealized appreciation/depreciation on securities Net cash used for operating activities ) Cash flows provided by (used for) financing activities: Proceeds from sale of shares Redemption of shares ) Net cash provided by financing activities Net increase (decrease) in cash - Cash: Beginning balance - Ending balance $ - See accompanying Notes to Financial Statements. 12 Bridgehampton Value Strategies Fund FINANCIAL HIGHLIGHTS Class C Per share operating performance. For a capital share outstanding throughout the period. For the Period June 3, 2013* through November 30, 2013 (Unaudited) Net asset value, beginning of period $ Income from Investment Operations: Net investment income1 ) Net realized and unrealized (loss) on investments ) Total from investment operations ) Less Distributions: From net investment income - From net realized gain - Total distributions - Redemption fee proceeds - Net asset value, end of period $ Total return3 %) 4 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % 5 After fees waived and expenses absorbed % 5 Ratio of expenses to average net assets (excluding interest expense and dividends and interest on securities sold short): Before fees waived and expenses absorbed % 5 After fees waived and expenses absorbed % 5 Ratio of net investment loss to average net assets: Before fees waived and expenses absorbed )% 5 After fees waived and expenses absorbed )% 5 Ratio of net investment loss to average net assets(excluding interest expense and dividends and interest on securities sold short): Before fees waived and expenses absorbed )% 5 After fees waived and expenses absorbed )% 5 Portfolio turnover rate 60
